Exhibit 10.1



Graphic [pahc-20200930xex10d1001.jpg]



September 14, 2020



Damian L. Finio

***



Dear Damian,



I am pleased to present an offer of employment to you with Phibro Animal Health
Corporation as Chief Financial Officer, Phibro Animal Health Corporation,
reporting to me.



Our offer to you is as follows:



Start Date

Your anticipated start date with the Company will be October 26, 2020. This date
presumes that you have satisfactorily cleared the pre-employment background
check and substance abuse test referred to below. Your appointment as Chief
Finncial Officer of the Company will become effective November 15, 2020, after
the completion of th Company’s first quarter reporting cycle.



Location

You will be based out of our corporate headquarters office located in Teaneck,
NJ.



Compensation

You will be compensated at the semi-monthly base salary rate of $18,750
(equivalent to $450,000 annually) less applicable deductions as required by law.
Your compensation is subject to periodic review per Company policy.



You are eligible to participate in the Phibro Animal Health Corporation
Management Incentive Plan beginning with our 2021 fiscal year commencing July 1,
2020.  Your target bonus will be 50% of your base salary (the Plan provides for
a maximum payout of 75% of your base salary). For fiscal year 2021, your
participation will be pro-rated based on your start date. Bonuses are subject to
corporate performance, contingent on satisfactory individual performance and
subject to the approval of the Company’s Board of Directors. In order to receive
any bonus, you must be employed by the Company on the date the applicable bonus
is paid.



You will be provided with a Company leased vehicle for your business and
personal use pursuant to the Company’s Fleet Policy.



You will receive a signing bonus in the gross amount of $150,000, payable in two
(2) payments of $75,000.  The first $75,000 payment to be paid within 30 days of
your start date; the second $75,000 payment to be paid six months from your
start date (as soon as administratively feasible after April 30, 2021), provided
in each case you are still employed by the Company on the applicable payment
date.



Benefit Plan

You will be eligible to participate in the Company’s Benefit Plan, which
includes Health, Dental, Life and Disability Insurance after a 30-day waiting
period, and 401(k) Retirement and Savings Plan. Participation in these Plans is
subject to the terms and conditions of the Plans, and they are subject to change
at any time at the sole discretion of the Company.  Please see the Summary of
Insurance and Benefits for more details.





HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD.®



Glenpointe Centre East / 3rd Floor / 300 Frank W. Burr Blvd., Ste. 21 / Teaneck,
NJ 07666-6712

Direct: 201-329-7300 / Fax: 201-329-7399



--------------------------------------------------------------------------------

Graphic [pahc-20200930xex10d1001.jpg]

September 14, 2020



Page 2



Vacation

You are eligible for 20 vacation days per year and will begin to accrue that
time on a monthly basis with your start date.  Your first year entitlement will
be prorated according to your start date.



Holidays

Currently the Company provides employees with 8 holidays and 3 floating holidays
each year, for which you are eligible as of your start date.



Contingencies:

This offer is contingent upon:



●     A satisfactory result on a pre-employment background check and substance
abuse test.

●     Your signed acceptance of, and agreement to be bound by, the Company’s
standard forms of Confidentiality and Nondisclosure, Noncompetition and
Nonsolicitation, and Employee Invention agreements.

●     Your signed agreement to abide by the Company’s Code of Business Conduct
and Ethics.

●     The appointment of the Chief Financial Officer must be approved by the
Company’s Board of Directors, and the compensation of the Chief Financial
Officer must be reviewed and approved by the Compensation Committee of the Board
of Directors.  With your written acceptance of this offer, resolutions of the
Board of Directors and the Compensation Committee will be drafted to confirm the
details. With the approval of the Board of Directors and the Compensation
Committee, your appointment and the terms will become final.



Prior Employment Agreements

You agree that you have fully disclosed to the Company any post-termination
obligations you may have with your current and prior employers, that your
employment with the Company will not violate any such obligations, and that as a
condition of your employment you will strictly comply with any such obligations,
including any obligation to maintain the confidentiality of your current and
prior employers’ confidential information.



Employment-At-Will

Your employment status with the Company will be that of an at-will employee.
 Nothing in this offer of employment at-will shall be deemed to create a
contract of employment.  This offer of employment is not for a fixed duration
and may be terminated at any time by either you or the Company with or without
cause.



This offer expires September 16, 2020.



Damian, I am excited about your future at the Company and the potential of your
leadership, and I look forward to working with you.  If you agree with the above
terms, please sign and date and return to me at your earliest convenience a copy
of this letter; the Confidentiality and Nondisclosure, Noncompetition and
Nonsolicitation, and Employee Invention agreements; and your agreement to abide
by the Company’s Code of Business Conduct and Ethics.



If you have any questions regarding your employment with Phibro, please feel
free to call me at ***.



Sincerely,



/s/ Jack C. Bendheim



HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD.®



--------------------------------------------------------------------------------

Graphic [pahc-20200930xex10d1001.jpg]

September 14, 2020



Page 3



Jack C. Bendheim



Chief Executive Officer







Offer Accepted:

/s/ Damian L. Finio



Damian L. Finio







September 14, 2020



Date





CC:

Lisa Escudero







HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD.®



--------------------------------------------------------------------------------

Graphic [pahc-20200930xex10d1001.jpg]



PHIBRO ANIMAL HEALTH CORPORATION



CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT

For good and valuable consideration, including but not limited to my initial or
continued at-will employment by PHIBRO ANIMAL HEALTH CORPORATION, or any of its
subsidiaries or affiliates (collectively “PAHC”), I hereby acknowledge and
agree:

1.    In the course of my employment with PAHC, certain trade secrets or
confidential or proprietary information (“Protected Matters”) of PAHC may be
disclosed to or otherwise become known by me, including, but not limited to:



a.    Product and Technical Information:  Product formulations, new and
innovative product ideas, research and development projects, investigations,
experiments, clinical trials, new business development, sketches, plans,
drawings, prototypes, methods, processes, formulae, compositions, raw materials,
inventions, machines, computer programs, research projects and other non-public
technical information, data, and techniques having value to PAHC.



b.    Financial and Business Information:  Customer lists, mailing lists,
specific customer needs and requirements, leads and referrals to prospective
customers, pricing data, sources of supply, marketing, production or
merchandising systems and plans, cost information, commissions, fees, profits,
sales, sales margins, capital structure, operating results, borrowing
arrangements, strategies and plans for future business, pending projects and
proposals, potential acquisitions or divestitures, and other non-public business
information, data and techniques having value to PAHC.



c.    Personnel information: the identity and number of PAHC’s other employees,
their salaries, bonuses, benefits, skills, qualifications, and abilities.



The foregoing types of information belonging to third parties in the possession
of PAHC.



2.    Other than in carrying out my duties as an employee of PAHC in an
authorized and approved manner, I will not at any time during my employment, or
after the separation of my employment with PAHC (regardless of the reason for
separation), use for myself or others, or disclose or disseminate to others, any
Protected Matters.  Nothing in this Agreement is intended to prohibit my
discussing with other employees, or with third parties who are not my future
employers or PAHC’s competitors, my wages, hours or other terms and conditions
of employment.



3.    I agree that I will not disclose to PAHC, use for PAHC’s benefit, or
induce PAHC to use any trade secrets or confidential information I may possess
or any intellectual property belonging to any former employer or other third
party.



4.    Upon separation of my employment with PAHC:







--------------------------------------------------------------------------------

a.    I shall return to PAHC all documents relating to PAHC or to Protected
Matters, or obtained by me during the course of my employment with PAHC, and
shall not retain any copies of such documents.  For the purpose of this
Agreement, “document” means, without limitation, any paper or other writing, any
electronically or digitally stored data or collection of data, and any item of
audio, video or graphic material, however recorded or reproduced.  For any
equipment or devices owned by me or in my possession on which documents relating
to PAHC or to Protected Matters is stored or accessible, I shall, upon request
by PAHC, deliver such equipment or devices to PAHC so that any documents
relating to PAHC or to Protected Matters may be deleted or removed.  I expressly
authorize PAHC’s designated representatives to access such equipment or devices
for this limited purpose and shall provide any passwords or access codes
necessary to accomplish this task.

b.    This Agreement shall not apply to any information or materials that (i) is
or becomes available in the public domain through no fault of, or act, or
failure to act on my part, or (ii) is obtained by me on a non-confidential basis
from any third party that is lawfully in possession of such information or
materials, provided, that such third party is not in violation of a
confidentiality obligation to PAHC with respect to such information or
materials.

5.    I shall notify any future or prospective employer of mine of the existence
of this Agreement.  I further agree that PAHC may inform any future or
prospective employer of mine of the existence of this Agreement

6.    Note:  18 U.S.C. § 1833(b)(1) states: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Further 18 U.S.C. § 1833(b)(2) states: “An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual--(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.” Notwithstanding anything in this
Agreement to the contrary, disclosures in compliance with 18 U.S.C. § 1833(b)
are expressly permitted by this Agreement.

7.    Nothing in this Agreement prohibits me from reporting possible violations
of United States federal law or regulation to any governmental agency or entity,
including but not limited to, the United States Department of Justice, the
United States Securities and Exchange Commission, the United States Congress,
and any Inspector General of any United States federal agency, or making other
disclosures that are protected under the whistleblower provisions of United
States federal, state or local law or regulation; provided, that I will use my
reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity, and (ii) request that such agency or entity treat such information as
confidential. I understand that I do not need the prior authorization from PAHC
to make any such reports or disclosures and I am not required to notify PAHC
that I have made such reports or disclosures.  This Agreement does not limit my
right to receive an award for information provided to any governmental agency or
entity.

8.    The unenforceability of any provision or portion of this Agreement shall
not impair or affect the enforceability of any other provision or portion of
this Agreement.  If any provision or portion of this





--------------------------------------------------------------------------------

Agreement is declared illegal or unenforceable by any court of competent
jurisdiction, that provision or portion shall be deemed modified so as to render
it enforceable.

9.    THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY
WITHOUT REGARD FOR CONFLICTS OF LAWS PRINCIPLES.  ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF NEW JERSEY.  I EXPRESSLY CONSENT TO VENUE IN, AND THE
PERSONAL JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR
ANY LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

10.  This Agreement does not alter the status of my employment as an at-will
employee of PAHC.

11. I understand PAHC is engaged in a highly competitive business and that its
competitive position depends upon its ability to maintain the confidentiality of
the Protected Matters, which were developed, compiled and acquired by PAHC at
its great effort and expense.  I further acknowledge and agree that compliance
with the provisions of this Agreement is necessary to protect the Protected
Matters, business and goodwill of PAHC, and that any breach of this Agreement
will result in irreparable and continuing harm to PAHC, for which money damages
may not provide adequate relief.  In the event of breach or threatened breach of
this Agreement, PAHC shall have full rights to injunctive relief, in addition to
any other existing rights and remedies, without requirement of posting bond.

12.  The terms of this Agreement shall survive the separation of my employment
with PAHC.

13.  This Agreement shall be binding upon me and my personal representatives and
successors in interest, and shall inure to the benefit of PAHC, its successors
and assigns.

14.  This Agreement constitutes the entire agreement between PAHC and me with
respect to the subject matter of this Agreement, and supersedes all prior
agreements between us relating to the same subject matter.  Any waiver of a
breach of any provision of this Agreement by PAHC shall not be construed as a
waiver of any other breach of this Agreement, and no failure or delay by PAHC in
exercising any right under this Agreement shall operate as a waiver of any
breach by me.  This Agreement cannot be changed except by written agreement of
PAHC and me.

I have read, understand and consent to the above Agreement.



By:

/s/ Damian Finio



Employee Signature









Damian Finio



Employee Name (please print)









September 18, 2020



Date











--------------------------------------------------------------------------------

phibro_logo_B [pahc-20200930xex10d1004.jpg]



PHIBRO ANIMAL HEALTH CORPORATION



EMPLOYEE INVENTION AGREEMENT

For good and valuable consideration, including but not limited to my initial or
continued at-will employment by PHIBRO ANIMAL HEALTH CORPORATION, or any of its
subsidiaries or affiliates (collectively “PAHC”), I hereby acknowledge and
agree:

1.    During my employment with PAHC, and for a period of one year after my
separation of employment regardless of reason, I shall promptly disclose in
writing to PAHC all Inventions that:

a.    result from any work performed on behalf of PAHC, or pursuant to a
suggested research project by PAHC, or

b.    relate in any manner to the existing or stated contemplated business of
PAHC, or

c.    result from the use of PAHC’s time, material, employment or facilities.

For purposes of this Agreement, “Inventions” shall mean all works of authorship,
inventions, discoveries, improvements, developments, and innovations, whether
patentable, copyrightable, trademarkable, or not, conceived in whole or in part
by the undersigned or through the assistance of the undersigned, and whether
conceived or developed during working hours or not and whether conceived
individually or jointly.

2.    I agree to assign, and do hereby assign, to PAHC, its successors and
assigns, all right, title and interest to each and every Invention, whether or
not such Invention is a “work for hire” as that term is defined in the United
States Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within PAHC’s sole discretion and for PAHC’s sole benefit and that no
royalty will be due to me as a result of PAHC’s efforts to commercialize or
market any such Invention.

3.    I agree to assist PAHC, or its designee, at PAHC’s expense, in every
proper way to secure PAHC’s rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including, but not limited to, the disclosure to PAHC
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
PAHC shall deem necessary in order to apply for and obtain such rights and in
order to assign and convey to PAHC, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement.  If PAHC is unable because of
my mental or physical incapacity or for any other reason to secure my signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Inventions or original works of
authorship assigned to PAHC as above, then I hereby irrevocably designate and
appoint PAHC and its duly authorized officers and agents as my agent and





--------------------------------------------------------------------------------

attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

4.    I understand that the provisions of this Agreement requiring assignment of
Inventions to PAHC shall not apply to any Inventions that are not within the
scope of Paragraph 1.a, b or c above (collectively “Outside Discoveries).

I will advise PAHC promptly in writing of any Outside Discoveries, including
those listed below which I claim were conceived or reduced to practice before
the date of this Agreement:

Outside Discoveries:         NONE

5.    I shall notify any future or prospective employer of mine of the existence
of this Agreement.  I further agree that PAHC may inform any future or
prospective employer of mine of the existence of this Agreement.

6.    The unenforceability of any provision or portion of this Agreement shall
not impair or affect any other provision or portion of this Agreement.  If any
provision or portion of this Agreement is declared illegal or unenforceable by
any court of competent jurisdiction, that provision or portion shall be deemed
modified so as to render it enforceable.

7.    THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY
WITHOUT REGARD FOR CONFLICTS OF LAWS PRINCIPLES.  ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF NEW JERSEY.  I EXPRESSLY CONSENT TO VENUE IN, AND THE
PERSONAL JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR
ANY LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

8.    This Agreement does not alter the status of my employment as an at-will
employee of PAHC.

9.    This Agreement does not alter my obligations to maintain the
confidentiality of PAHC protected information or my obligations under the PAHC
Confidentiality and Nondisclosure Agreement.

10.  I acknowledge and agree that compliance with the provisions of this
Agreement is necessary to protect the business of PAHC, and that any breach of
this Agreement will result in irreparable and continuing harm to PAHC, for which
money damages may not provide adequate relief.  In the event of breach or
threatened breach of this Agreement, PAHC shall have full rights to injunctive
relief, in addition to any other existing rights and remedies, without
requirement of posting bond.

11.  The terms of this Agreement shall survive my separation of employment with
PAHC.

12.  This Agreement shall be binding upon me and my personal representatives and
successors in interest, and shall inure to the benefit of PAHC, its successors
and assigns.

13.  This Agreement constitutes the entire agreement between PAHC and me with
respect to the subject of this Agreement, and supersedes all prior agreements
between us relating to the same subject matter.  Any waiver of a breach of any
provision of this Agreement by PAHC shall not be construed as a waiver of any
other breach of the Agreement, and no failure or delay by PAHC in exercising any





--------------------------------------------------------------------------------

right under this Agreement shall operate as a waiver of any breach by me.  This
Agreement cannot be changed except by written agreement of PAHC and me.

I have read, understand and consent to the above Agreement.



By:

/s/ Damian Finio



Employee Signature









Damian Finio



Employee Name (please print)









September 18, 2020



Date











--------------------------------------------------------------------------------

phibro_logo_B [pahc-20200930xex10d1004.jpg]



PHIBRO ANIMAL HEALTH CORPORATION



NONCOMPETITION AND NONSOLICITATION AGREEMENT

In consideration of my initial or continued employment by PHIBRO ANIMAL HEALTH
CORPORATION, or any of its subsidiaries or affiliates (collectively “PAHC”), my
access to and provision with PAHC’s confidential information and trade secrets
under the terms and conditions of my Confidentiality and Nondisclosure Agreement
with PAHC, and for other good and sufficient consideration, I hereby acknowledge
and agree:

1.    During my employment with PAHC and for a period of one year after my
separation of employment regardless of the reason, I shall not:



a.    Directly or indirectly (i) own, (ii) be employed by or (iii) be engaged to
perform work in a capacity similar to the position(s) I held with PAHC on behalf
of, any firm engaged in any business: (A) similar to, or competitive with,
PAHC’s business in those geographic regions or territories in which PAHC
marketed its products or had sales during the twelve-month period prior to the
separation of my employment at PAHC, or (B) which PAHC has plans to enter during
the twelve-month period following the separation of my employment with PAHC of
which I was aware during the term of my employment with PAHC.



b.    Directly or indirectly, or in any capacity, on my own behalf or on behalf
of another, undertake or assist in the servicing or solicitation of any customer
or prospective customer for the purpose of selling products or services of the
type for which I had (i) responsibility, (ii) knowledge of or (iii) access to
confidential information and trade secrets, while employed by PAHC.  This
restriction shall apply only to those customers or prospective customers of PAHC
with whom I came into contact during the 24-month period prior to the date of my
separation of employment with PAHC.   For the purposes of this section, the term
“contact” means interaction between the customer and me which takes place to
further the business relationship, or making sales to or performing services for
the customer on behalf of PAHC.  For purposes of this section, the term
“contact” with respect to a “prospective” customer means interaction between a
potential customer and me which takes place to obtain the business of the
potential customer on behalf of PAHC.

c.    Directly or indirectly solicit any employee of PAHC to leave the employ of
PAHC or to violate the terms of his or her employment arrangement with PAHC.
 This restriction shall apply only to those employees of PAHC with whom I came
into contact during the 24-month period prior to the date of my separation of
employment with PAHC.



2.    For the purposes of this Agreement, I understand that, as of July 1, 2017,
PAHC is engaged in businesses which include but are not limited to manufacturing
and/or marketing of pharmaceutical and nutritional products for animals
(including but not limited to medicated and non-medicated feed





--------------------------------------------------------------------------------

additives and vaccines), and manufacturing and/or marketing specialty chemicals
including products used in ethanol-production, surface finishing and coating
materials, and personal care ingredients. I further understand that, for the
purposes of this Agreement, from time to time the businesses engaged in by PAHC
may change from this description.



3.    For a period of one year following the separation of my employment from
PAHC, regardless of reason, I shall notify any future or prospective employer of
mine of the existence of this Agreement, and I further agree that PAHC may
inform any future or prospective employer of mine of the existence of this
Agreement.

4.    The unenforceability of any provision or portion of this Agreement shall
not impair or affect the enforceability of any other provision or portion of
this Agreement.  If any provision or portion of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction, that provision
or portion shall be deemed modified so as to render it enforceable.

5.    THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY
WITHOUT REGARD FOR CONFLICTS OF LAWS PRINCIPLES.  ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS OF NEW JERSEY.  I EXPRESSLY CONSENT TO VENUE IN, AND THE
PERSONAL JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR
ANY LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

6.    This Agreement does not alter the status of my employment as an at-will
employee of PAHC.

7.    I understand PAHC is engaged in a highly competitive business and that its
competitive position depends upon its ability to maintain the confidentiality of
its confidential information, proprietary information, and trade secrets, which
were developed, compiled and acquired by PAHC at its great effort and expense.
 I further acknowledge and agree that compliance with the provisions of this
Agreement and PAHC’s Confidentiality and Nondisclosure Agreement is necessary to
protect the confidential information, proprietary information, and trade
secrets, business and goodwill of PAHC, and that any breach of this Agreement
will result in irreparable and continuing harm to PAHC, for which money damages
may not provide adequate relief.  Accordingly, in the event of a breach or
threatened breach of this Agreement, PAHC shall have full rights to injunctive
relief, in addition to any other existing rights and remedies, without
requirement of posting bond.

8.    The terms of this Agreement shall survive my separation of employment with
PAHC.

9.    This Agreement shall inure to the benefit of PAHC, its successors and
assigns.

10.  This Agreement constitutes the entire agreement between PAHC and me with
respect to the subject of this Agreement and supersedes all prior agreements
between us relating to the same subject matter, except the Confidentiality and
Nondisclosure Agreement between PAHC and me, which is incorporated herein by
reference.  Any waiver of a breach of any provision of this Agreement by PAHC
shall not be construed as a waiver of any other breach of this Agreement, and no
failure or delay by PAHC in exercising any right under this Agreement shall
operate as a waiver of any breach by me.  This Agreement cannot be changed
except by written agreement of PAHC and me, wherein specific reference is made
to this Agreement.

I have read, understand and consent to the above Agreement.





--------------------------------------------------------------------------------

By:

/s/ Damian Finio



Employee Signature









Damian Finio



Employee Name (please print)









September 18, 2020



Date









--------------------------------------------------------------------------------